The Corporation Commission of the state of Oklahoma has filed, in writing, certain recommendations for modification by this court as to order No. 509 involved in this appeal. All the attorneys for the appellants, and the Attorney General, for the state, appeared in open court and by agreement submitted the case upon the record in this appeal and the recommendations of the commission and waived the filing of briefs.
It is ordered that the commission's recommendations be adopted, and in lieu of the rates, rules, and regulations contained in the original order No. 509, that the rates, rules, and regulations contained in said recommendations, which are as follows, to wit:
               CORPORATION COMMISSION OF OKLAHOMA.
Cause No. 1,394.                       Order No. 509.
To the Atchison, Topeka   Santa Fe Railway Company, Chicago, Rock Island   Pacific Railway Company, Clinton   Oklahoma Western Railway Company, Ft. Smith   Western Railroad Company, Gulf, Colorado   Santa Fe Railway Company, Kansas City, Mexico   Orient Railway Company, Kansas City Southern Railway Company, Midland Valley Railroad Company, Missouri, Kansas   Texas Railway Company, Missouri, Oklahoma   Gulf Railway Company, Oklahoma Central Railway Company, St. Louis   San Francisco Railroad Company, St. Louis, El Reno   Western Railway Company, St. Louis, Iron Mountain  
Southern Railway Company, and Wichita Falls   Northwestern Railway Company:
It is hereby ordered that on and after the 31st day of August, 1911, no railroad or combination of railroads doing business in the state *Page 222 
of Oklahoma shall charge, assess or collect a greater rate for the shipment of the commodities named herein in carload lots than are herein provided, and that the following rules, in so far as they are applicable, shall govern the handling and assessment of charges upon such commodities between points in the state of Oklahoma on the lines of the railroads and railways named above:
                              Item No. 1.
                    Rates in cents per 100 pounds.
Miles                   Column 1.               Column 2.
  5                       4.0                      5.0
10                       4.0                      5.5
15                       4.2                      6.0
20                       4.5                      6.5
25                       4.8                      7.0
30                       5.1                      7.4
35                       5.4                      7.8
40                       5.6                      8.2
45                       5.8                      8.6
50                       6.0                      9.0
55                       6.2                      9.4
60                       6.4                      9.8
65                       6.6                     10.2
70                       6.8                     10.6
75                       7.0                     11.0
80                       7.2                     11.3
85                       7.4                     11.6
90                       7.6                     11.9
95                       7.8                     12.3
100                       8.0                     12.5
110                       8.2                     13.0
120                       8.4                     13.5
130                       8.6                     14.0
140                       8.8                     14.5
150                       9.0                     15.0
160                       9.2                     15.5
170                       9.4                     16.0
180                       9.6                     16.5
190                       9.8                     17.0
200                      10.0                     17.5
210                      10.2                     17.9
220                      10.4                     18.3
230                      10.6                     18.7
240                      10.8                     19.1
250                      11.0                     19.5
260                      11.2                     19.9
270                      11.4                     20.3
280                      11.6                     20.7
290                      11.8                     21.1
300                      12.0                     21.5
310                      12.1                     21.8
320                      12.2                     22.1
330                      12.4                     22.4
340                      12.5                     22.7
350                      12.6                     23.0
360                      12.7                     23.3
370                      12.8                     23.6
380                      12.9                     23.9
390                      13.0                     24.2
400                      13.1                     24.5
410                      13.2                     24.7
420                      13.3                     24.9
430                      13.4                     25.1
440                      13.5                     25.3
450                      13.6                     25.5
460                      13.7                     25.7
470                      13.8                     25.9
480                      13.9                     26.1
490                      14.0                     26.3
500                      14.1                     26.5
                           Item No. 2.
Rates named in column 1 of item 1 will apply on shipments of crude petroleum, residuum and oils used exclusively for fuel purposes.
                           Item No. 3.
Rates named in column 2 of item No. 1 will apply on shipments of "petroleum and petroleum products" as described in "Western Classification No. 50," or approved Supplements thereto or reissues thereof, where same do not conflict with rules named herein.
                           Item No. 4.
Rates named in item No. 1 are for application over one line of road, or via two or more lines directly or indirectly under the same *Page 223 
management and control. For rates via two lines not directly or indirectly under the same management and control add two cents to figures shown in column 1 and four cents to figures shown in column 2. Via three lines not directly or indirectly under the same management and control, add three cents to figures shown in column 1 and six cents to figures shown in column 2, observing combination of local rates as maximum.
                           Item No. 5.
Minimum weights on shipments named herein will be, when in tank cars, the marked gallonage capacity of the car used, basing commodities named in item No. 2 at 7.4 pounds per gallon and commodities named in item No. 3 at 6.6 pounds per gallon.
When loaded in other than tank cars the minimum weight shall be 26,000 pounds.
                           Item No. 6.
Mixed carload shipments of commodities named in items 2 and 3 may be made at the highest rate and minimum weight applicable upon any commodity contained in the car.
                           Item No. 7.
Where shipments are reconsigned either before or after reaching the first destination and such reconsignment causes a movement of over three hundred miles from point of origin to final destination, one mill shall be added to figures shown in column 1, and two mills to figures shown in column 2 for each ten miles, or fraction thereof, shipment moves in excess of three hundred miles.
                           Item No. 8.
The railways and railroads named herein shall prepare and publish joint tariff to carry out the provisions of this order. One copy of such tariff shall be filed at each freight depot of each and all of the carriers named herein and two copies for account of each carrier named herein shall be filed with this commission.
The commission reserves the right to direct the basis for revenue divisions wherever carriers fail to agree.
                           Item No. 9.
All orders or parts of orders heretofore issued by this commission which in any way conflict with the rules named herein are hereby canceled and superseded, the commission reserving the right to relieve the carriers, consignors or consignees of any hardships caused by the enforcement of the rules named herein either before or after movement.
— be and are hereby made effective as of the date of said original order, to wit, 31st of August, A.D. 1911. This tariff to become operative as to the various lines when the schedule of rates is printed and filed with the commission.
All the Justices concur. *Page 224